Title: From James Madison to Thomas Herttell, 20 December 1819
From: Madison, James
To: Herttell, Thomas


Dear Sir
Decr. 20 1819
I have been some time a debtor for your favor of Novr. 11th accompanied by a Copy of your Exposé. It reached me at a time when my attention had some particular calls on it; and I was so unlucky as to lose by an accident, the answer which I had prepared for a late mail.
I now repeat the thanks it contained for your communication. I have read with pleasure the interesting lights in which you have placed a subject, which had passed thro’ so many able hands. The task of abolishing altogether the use of intoxicating, & even exhilirating drinks, is an arduous one. If it should not succeed in the extent at which you aim, your mode of presenting the causes and effects of the prevailing intemperance, with the obligation & operation of an improved police & of corrective examples, can not fail to recompence your efforts tho’ it should not satisfy your philanthropy & patriotism.
A compleat suppression of every species of stimulating indulgence, if attainable at all, must be a work of peculiar difficulty; since it has to encounter not only the force of habit, but a propensity in human nature. In every age & nation, some exhilirating or exciting substance seems to have been sought for, as a relief from the languor of idleness, or the fatigues of labor. In the rudest state of Society, whether in hot or cold climates, a passion for ardent spirits is in a manner universal. In the progress of refinement, beverages less intoxicating, but still of an exhilerating quality, have been more or less common, and where all these sources of excitement have been unknown, or been totally prohibited by a religious faith, substitutes have been found in opium, in the nut of the betel, the root of the Ginseng, or the leaf of the Tobo. plant.
It wd. doubtless be a great point gained for our Country, and a great advance towards the object of your publication, if ardent spirits could be made only to give way to malt liquors, to those afforded by the apple & the pear, and to the lighter & cheaper varieties of wine. It is remarkable that in the Countries where the grape supplies the common beverage, habits of intoxication are rare; and in some places almost without example.
These observations, as you may well suppose are not made for notice in a new edition of your work, of which they are certainly not worthy, even if they should not too much vary from your own view of the subject. They are meant merely as an expression to yourself, of that respect, for the object of the Expose, and for its author, of which sincere assurances are tendered.
